internal_revenue_service uics department of the treasury i washington dc ashington dc contact person telephone number in reference to t erra t3 1d fi ones sep q legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date ira x company y sum sum sum dear this is in response to the authorized representative as supplemented by correspondence dated which he on your behalf requests a series of letter rulings under sec_401 of the in letter written on your behalf by your page internal_revenue_code the following facts and representations support your ruling_request taxpayer a whose date of birth was date died on date having attained his required_beginning_date as that term is defined in code sec_401 taxpayer a had attained age and age during the calendar_year at his death taxpayer a maintained an individual_retirement_arrangement ira ira x with company y your authorized representative asserts that ira x meets the requirements of code sec_408 on date which was prior to his code sec_401 required_beginning_date taxpayer a named taxpayers b c and d as the beneficiaries of his ira x taxpayers b and c are taxpayer a’s children taxpayer d whose date of birth was date is older than either taxpayer b or taxpayer c additionally on date which was also prior to his required_beginning_date taxpayer a completed a form on which he elected to receive distributions over his and his beneficiary’s joint life expectancies and on which he elected not to recalculate his life expectancy on the same form taxpayer a indicated that since none of his beneficiaries was his spouse none was eligible to recalculate his or her life expectancy taxpayer a subsequently married taxpayer d however taxpayer a did not modify either of the forms referenced above during calendar_year and prior to date taxpayer a received a distribution from ira x in the amount of sum which included the required_distribution for calendar_year the calendar_year in which taxpayer a attained age taxpayer a’s required distributions were computed in accordance with the minimum distribution incidental benefit mdib requirements found in sec_1_401_a_9_-2 of the proposed income_tax regulations prior to the end of the calendar_year an additional distribution in the amount of sum was made from ira x to the beneficiaries thereof the ira x distributions for calendar_year totaled sum your authorized representative has asserted that the required_distribution for calendar_year was based on a divisor of and the required_distribution for calendar_year was based on a divisor of these divisors were derived from sec_1_401_a_9_-2 of the proposed_regulations q a-4 table based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a timely selected three beneficiaries taxpayers b c and d as of his first distribution calendar_year that taxpayer a timely elected not to recalculate his life expectancy for purposes of determining required distributions from his ira x page that taxpayer a’s distributions from ira x were subject_to the mdib requirements during his lifetime that taxpayer d the eldest of taxpayers b c and d is the designated_beneficiary of taxpayer a’s ira x that the mdib requirements are no longer applicable to distributions from ira x with respect to calendar years beginning with the calendar_year following the calendar_year of taxpayer a’s death that code sec_401 required distributions from ira x to taxpayer b with respect to the calendar_year and subsequent calendar years shall be based on the remaining joint life expectancies of taxpayers a and d and that code sec_401 required distributions from ira x to taxpayer b with respect to the calendar_year and subsequent calendar years shall be based upon a period of years for calendar_year and shall be reduced by one year for each subsequent calendar_year with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary than the required beginning sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age code sec_401 provides in general that a pian participant or ira holder and or his spouse may recalculate his or their life expectancy ies but not more frequently than annually in general an election either to recalculate or to not recalculate must be made no later than the plan participant’s or ira holder’s required_beginning_date once an election to recalculate or not to recalculate is made said election is irrevocable as page sec_1_401_a_9_-1 of the proposed tegulations q a e-5 a provides in pertinent part that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period the date for determining the designated_beneficiary under d-3 or d-4 whichever is applicable is the applicable_date code sec_401 provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_1_401_a_9_-1 of the proposed_regulations q a b-4 provides that if distributions have begun to an employee no later than his required_beginning_date and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest must be distributed at least as rapidly as under the distribution method used as of the date of his death sec_1_401_a_9_-1 of the proposed_regulations q a d-3 provides that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant's ira holder's required_beginning_date sec_1_401_a_9_-1 of the proposed_regulations q a f-1 a provides that where an employee's benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee's benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint life and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy as so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provides in general that the life expectancy of a designated_beneficiary may be recalculated if the designated_beneficiary is the ira holder's spouse qe eee sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in pertinent part that a recalculated life expectancy is reduced to in the calendar_year following the calendar_year of death of the plan participant or beneficiary whose life expectancy was being recalculated sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee's death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 rule if said distributions are made in accordance with q a f-1 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated q a e-8 also provides in pertinent part that if the life expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to at the end of the calendar_year following the calendar_year of the ira holder's or beneficiary's death sec_1_401_a_9_-2 of the proposed_regulations qs as-1 through sets down the general incidental benefit requirements including the minimum distribution incidental benefit requirement applicable to qualified_plans and iras in those cases where a plan participant’s or ira holder’s designated_beneficiary is not his or her spouse section a -2 of the proposed_regulations q a-3 provides in pertinent part that the mdib requirement does not apply to distributions after the employee’s death section a -2 of the proposed_regulations q a-3 further provides in pertinent part that for calendar years beginning after date distributions of an employee’s benefit must commence not later than the employee’s required_beginning_date as defined in sec_401 and be made in accordance with the rules in q a-4 through q a-7 in order to satisfy the mdib requirement the amount required to be distributed to satisfy the mdib requirement for a calendar_year may be greater than the amount required to satisfy the other minimum distribution_requirements in sec_401 section a -2 of the proposed_regulations q a-4 provides the mdib tules applicable to distributions paid in the form of an individual_account q a-4 provides in pertinent part that the minimum amount that must be distributed for a distribution calendar_year in the amount determined by dividing the employee’s benefit by the applicable divisor found in the table included therein with specific respect to your first second third and fourth ruling requests the information submitted indicates that taxpayer a who maintained ira x named taxpayers b c and d as the beneficiaries thereof prior to his required_beginning_date c2sb page as noted above taxpayers b and c are taxpayer a’s children additionally prior to his required_beginning_date taxpayer a elected not to recalculate his life expectancy in addition the life expectancy of taxpayer d taxpayer a’s eldest beneficiary was not being recalculated furthermore as of his required_beginning_date taxpayer a was not married to taxpayer d finally taxpayer d is older than either taxpayer b or taxpayer cc thus with respect to your first second third and fourth ruling requests the service concludes as follows that taxpayer a timely selected three beneficiaries taxpayers b c and d as of his first distribution calendar_year that taxpayer a timely elected not to recalculate his life expectancy for purposes of determining required distributions from his ira x that taxpayer a’s distributions from ira x were subject_to the mdib requirements during his lifetime and that taxpayer d the eldest of taxpayers b c and d is the designated_beneficiary of taxpayer a’s ira x with respect to your fifth letter_ruling request as noted above sec_401 -2 of the proposed_regulations q a-3 provides in pertinent part that the mdib requirement does not apply to distributions after the employee’s death thus with respect to your fifth ruling_request the service concludes as follows that the mdib requirements are no longer applicable to distributions from ira x with respect to calendar years beginning with the calendar_year following the calendar_year of taxpayer a’s death with respect to your sixth and seventh ruling requests as noted above the mdib tequirements are not applicable to distributions made with respect to calendar years which are after the ira holder’s death thus in this case they are not applicable to calendar_year and subsequent calendar years therefore with respect to those calendar years required distributions are computed based on the general rules found under code sec_401 sec_1_72-9 of the income_tax regulations table vi ordinary joint life and last survivor annuities indicates that the remaining joint life expectancy for taxpayers aged and i sec_29 years in this case taxpayer a attained age and age during calendar_year furthermore taxpayer d the eldest of the three beneficiaries of taxpayer a’s ira x attained age during calendar_year thus absent the application of the mdib as page tules distributions for calendar_year would have been based on a joint life expectancy of years as noted above neither taxpayer a’s nor taxpayer d’s life expectancy was being recalculated thus although taxpayer a is deceased his life expectancy is not reduced to at the end of calendar_year therefore his remaining life expectancy as well as the remaining life expectancy of taxpayer d will be used for purposes of computing required distributions from ira x for calendar years subsequent to the calendar_year of taxpayer a’s death calendar_year is two calendar years after calendar_year thus required distributions for calendar_year must be based on a divisor of furthermore said divisor must be reduced by for each subsequent calendar_year thus with respect to your sixth and seventh tuling requests the service concludes as follows that code sec_401 required distributions from ira x to taxpayer b with respect to calendar_year and subsequent calendar years shall be based on the remaining joint life expectancies of taxpayer a and d and that code sec_401 required distributions from ira x to taxpayer b with respect to calendar_year and subsequent calendar years shall be based upon a divisor of years for calendar_year and shall be reduced by one year for each subsequent calendar_year this ruling_request assumes that ira x has met and will continue to meet the requirements of code sec_408 at all time relevant thereto this ruling is directed solely to the taxpayer that requested it sec_61 10kk of the code provides that it may not be used or cited by others as precedent page pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours z gheeg v few frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 2h
